DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 12/29/2020.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
Claim 8 and new claim 12 have been examined on the merits.  Claims 1-7 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 12 are rejected under 35 USC 103 as being unpatentable over Kim et al. (‘Screening and Biotransformation of Interleukin-1 β Converting Enzyme Production Inhibitors from Arctii fructus”, J. Microbiol. Biotechnol., 2005, 15(2), pp. 269-273) in view of Jankovic et al. (WO 2013007763). 
A method for inhibiting inflammasome activation (also Applicant’s specification teaches that the claimed composition can be used as a treatment of acne in a subject) 
Kim teaches a composition comprising arctigenin and/or arctiin isolated from a methanol extract of Arctii fructus to be administered to have ICE (interleukin-1β converting enzyme/caspase-1-e.g. please see abstract; page 271, Table 1, that states that  “Among the isolated compounds the compound 4 showed the most potent inhibitory activity of ICE.  The compounds of 2, 3, and 5 showed low inhibitory activities against ICE. Compound 4 is arctigenin and Compound 5 is arctiin. Also, please note that compound 5 (arctiin) alone does show inhibitory activities against ICE) production inhibitory activity and the ICE inhibitors may be useful as anti-inflammatory agents,-see entire document including e.g. abstract, page 269, right column lines 1-17) [Please note that Applicant’s specification teaches/discloses on page 10 paragraph 0032, that “to inhibit inflammasome activation” means to reduce the amount of produced activated caspase-1 or the amount of released inflammatory cytokine as compared to the case without the treatment with the inhibitor of inflammasome activation of the invention.]  
Jankovic beneficially teaches that a claimed disorder such as acne triggers an inflammasome activation (p. 10, 1.11; page 16, II. 28-23) which can be mitigated by inhibiting IL-1β (page 2, II.5-page 16, II.3-20) and to have anti-inflammatory activity (see entire document including e.g. abstract, p. 10, 1.11; page 16, II. 28-23 and page 2, II.5-page 16, II.3-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try a composition comprising arctigenin and/or arctiin (as active 
		Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary. 

Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 29 December 2020 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection of the above 35 USC 103 is necessitated by the amendment of independent claim 8).  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655